Exhibit 10.58

THE CLOROX COMPANY

EXECUTIVE INCENTIVE COMPENSATION PLAN

As Amended and Restated Effective

as of February 7, 2008

 

1. Establishment, Objectives, Duration.

The Clorox Company, a Delaware corporation (hereinafter referred to as the
“Company”) hereby establishes a short-term incentive compensation plan to be
known as the “The Clorox Company Executive Incentive Compensation Plan”
(hereinafter referred to as the “Plan”).

The purpose of the Plan is to enhance the Company’s ability to attract and
retain highly qualified executives and to provide such executives with
additional financial incentives to promote the success of the Company and its
Subsidiaries. Awards payable under the Plan are intended to constitute
“performance-based compensation” under Section 162(m) of the Code and the
regulations promulgated thereunder, and the Plan shall be construed consistently
with such intention.

The Plan is effective as of July 1, 2005, subject to the approval of the Plan by
the stockholders of the Company at the 2005 Annual Meeting. The Plan will remain
in effect until such time as it shall be terminated by the Board or the
Committee, pursuant to Section 11 herein.

 

2. Definitions.

The following terms, when capitalized, shall have the meanings set forth below:

(a) “Award” means a bonus paid in cash, Shares or any combination thereof.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Committee, as specified in Section 3(a), appointed by
the Board to administer the Plan.

(e) “Company” means The Clorox Company.

(f) “Earnings Before Income Taxes” means the earnings before income taxes of the
Company as reported in the Company’s income statement for the applicable
Performance Period. For purposes of the foregoing definition, Earnings Before
Income Taxes shall be adjusted to exclude the impact of charges for
restructurings, discontinued operations, extraordinary items, and other unusual
or non-recurring items, as well as the cumulative effect of tax or accounting
changes, each as determined in accordance with generally accepted accounting
principles or identified in the Company’s financial statements, notes to the
financial statements, management’s discussion and analysis or other filings with
the U.S. Securities and Exchange Commission.

 

1 of 7



--------------------------------------------------------------------------------

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Fair Market Value” means, as of any date, the value of a Share determined
as follows:

(i) Where there exists a public market for the Share, the Fair Market Value
shall be (A) the closing sales price for a Share on the date of the
determination (or, if no sales were reported on that date, on the last trading
date on which sales were reported) on the New York Stock Exchange, the NASDAQ
Global Market or the principal securities exchange on which the Share is listed
for trading, whichever is applicable, or (B) if the Share is not traded on any
such exchange or national market system, the average of the closing bid and
asked prices of a Share on the NASDAQ Capital Market, in each case, as reported
in The Wall Street Journal or such other source as the Committee deems reliable;
or

(ii) In the absence of an established market of the type described above for the
Share, the Fair Market Value thereof shall be determined by the Committee in
good faith, and such determination shall be conclusive and binding on all
persons.

(i) “Participant” means the Company’s Chief Executive Officer and each other
executive officer of the Company that the Committee determines, in its
discretion, is or may be a “covered employee” of the Company within the meaning
of Section 162(m) of the Code and regulations promulgated thereunder who is
selected by the Committee to participate in the Plan.

(j) “Performance Period” means the fiscal year of the Company, or such shorter
or longer period as determined by the Committee; provided, however, that a
Performance Period shall in no event be less than six (6) months nor more than
five (5) years.

(k) “Plan” means The Clorox Company Executive Incentive Compensation Plan.

(l) “Share” means a share of common stock of the Company, par value $1.00 per
share.

(m) “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof.

 

3. Administration of the Plan.

(a) The Committee. The Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee (the
“Committee”) as the Board shall select consisting of two or more members of the
Board each of whom is intended to be a “non-employee director” within the
meaning of Rule 16b-3 (or any successor rule) of the Exchange Act, an “outside
director” under regulations promulgated under Section 162(m) of the Code, and an
“independent director” under New York Stock Exchange Listing standards. The
members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board.

 

2



--------------------------------------------------------------------------------

(b) Authority of the Committee. Subject to applicable laws and the provisions of
the Plan (including any other powers given to the Committee hereunder), and
except as otherwise provided by the Board, the Committee shall have full and
final authority in its discretion to establish rules and take all actions,
including, without limitation, interpreting the terms of the Plan and any
related rules or regulations or other documents enacted hereunder and deciding
all questions of fact arising in their application, determined by the Committee
to be necessary in the administration of the Plan.

(c) Effect of Committee’s Decision. All decisions, determinations and
interpretations of the Committee shall be final, binding and conclusive on all
persons, including the Company, its Subsidiaries, its stockholders, the
Participants and their estates and beneficiaries.

 

4. Eligibility.

Eligibility under this Plan is limited to Participants designated by the
Committee, in its sole and absolute discretion.

 

5. Form of Payment of Awards.

Payment of Awards under the Plan shall be made in cash, Shares or a combination
thereof, as the Committee shall determine, subject to the limitations set forth
in Sections 6 and 7 herein.

 

6. Shares Subject to the Plan.

Award payments that are made in the form of Shares, in whole or in part, shall
be made from the aggregate number of Shares authorized to be issued under and
otherwise in accordance with the terms of The Clorox Company 2005 Stock
Incentive Plan (or any successor stock incentive plan approved by the
stockholders of the Company).

 

7. Awards.

(a) Selection of Participants and Designation of Performance Period and Terms of
Award. Within 90 days after the beginning of each Performance Period or, if less
than 90 days, the number of days which is equal to twenty-five percent (25%) of
the relevant Performance Period applicable to an Award, the Committee shall, in
writing, (i) select the Participants to whom Awards shall be granted,
(ii) designate the applicable Performance Period, and (iii) specify terms and
conditions for the determination and payment of the Award for each Participant
for such Performance Period, including, without limitation, the extent to which
the Participant shall have the right to receive an Award following termination
of the Participant’s employment. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Awards, and may
reflect distinctions based on the reasons for termination of employment.

(b) Maximum Award. The maximum Award that may be paid to any Participant other
than the Company’s chief executive officer under the Plan for any Performance
Period shall not exceed 0.6% of Earnings Before Income Taxes. The maximum Award
that may be paid to the Company’s chief executive officer under the Plan for any
Performance Period shall not exceed 1.0% of Earnings Before Income Taxes.

 

3



--------------------------------------------------------------------------------

(c) Actual Award. Subject to the limitation set forth in paragraph (b) hereof,
each Participant under the Plan shall be eligible to receive an Award equal to
0.6% of Earnings Before Income Taxes for the designated Performance Period,
except for the Company’s chief executive officer who shall be eligible to
receive an Award equal to 1.0% of Earnings Before Income Taxes for the
designated Performance Period; provided, however, that the Committee may
condition payment of an Award upon the satisfaction of such objective or
subjective standards as the Committee shall determine to be appropriate, in its
sole and absolute discretion, and shall retain the discretion to reduce the
amount of any Award that would otherwise be payable to a Participant, including
a reduction in such amount to zero.

(d) Clawback. In the event of a restatement of the Company’s financial results
to correct a material error resulting from fraud or intentional misconduct, as
determined by the Board or the Committee, the Board, or the Committee, will
review all compensation that was made pursuant to this Plan on the basis of
having met or exceeded specific performance targets for performance periods
beginning after June 30, 2008 which occur during the years for which financial
statements are restated. If a lower payment of performance-based compensation
would have been made to the Participants based upon the restated financial
results, the Board or the Committee, as applicable, will, to the extent
permitted by governing law and subject to the following sentence, seek to recoup
for the benefit of the Company the amount by which the individual Participant’s
Award(s) for the restated years exceeded the lower payment that would have been
made based on the restated financial results, plus a reasonable rate of
interest; provided, however, that neither the Board nor the Committee will seek
to recoup Awards paid more than three years prior to the date on which the
Company announces the need for the applicable financial statements to be
restated. The Board, or the Committee, will only seek to recoup Awards paid to
Participants whose fraud or intentional misconduct was a significant
contributing factor to the need for such restatement, as determined by the Board
or the Committee, as applicable.

 

8. Committee Certification and Payment of Awards.

As soon as reasonably practicable following the end of each Performance Period,
the Committee shall determine the amount of the Award to be paid to each
Participant for such Performance Period and shall certify such determination in
writing. Awards shall be paid to the Participants following such certification
by the Committee no later than ninety (90) days following the close of the
Performance Period with respect to which the Awards are made, unless all or a
portion of a Participant’s Award is deferred pursuant to the Participant’s
timely and validly made election made in accordance with such terms as the
Company, the Board or a committee thereof may determine. A timely election is
one that satisfies the requirements of Section 409A (as defined in Section 14(g)
below) and typically for performance based compensation must be made at least
six months before the end of the Performance Period, provided that the
Participant performs services continuously from the later of the beginning of
the Performance Period or the date the performance criteria are established
through the date an election is made and provided further that in no event may a
deferral be made after such compensation has become readily ascertainable as set
forth in Code Section 409A (as defined in Section 14(g) below).

 

4



--------------------------------------------------------------------------------

9. Termination of Employment.

Except as may be specifically provided in an Award pursuant to Section 7(a) or
in any written agreement executed between the Participant and the Company,
including employment or change in control agreements, a Participant shall have
no right to an Award under the Plan for any Performance Period in which the
Participant is not actively employed by the Company or a Subsidiary on the last
day of the Performance Period to which such Award relates. In establishing
Awards under Section 7(a), the Committee may also provide that in the event a
Participant is not employed by the Company or a Subsidiary on the date on which
the Award is paid, the Participant may forfeit his or her right to the Award
paid under the Plan.

 

10. Taxes.

The Company shall have the power and right to deduct or withhold, or require a
Participant to remit to the Company (or a Subsidiary), an amount (in cash or
Shares) sufficient to satisfy any applicable tax withholding requirements
applicable to an Award. Whenever under the Plan payments are to be made in cash,
such payments shall be net of an amount sufficient to satisfy any applicable tax
withholding requirements. Subject to such restrictions as the Committee may
prescribe, a Participant may satisfy all or a portion of any tax withholding
requirements relating to Awards payable in Shares by electing to have the
Company withhold Shares having a Fair Market Value equal to the amount to be
withheld.

 

11. Amendment or Termination of the Plan.

The Board or the Committee may at any time and from time to time, alter, amend,
suspend or terminate the Plan in whole or in part; provided, however, that no
amendment that requires stockholder approval in order to maintain the
qualification of Awards as performance-based compensation pursuant to Code
Section 162(m) and regulations promulgated thereunder shall be made without such
stockholder approval. If changes are made to Code Section 162(m) or regulations
promulgated thereunder to permit greater flexibility with respect to any Award
or Awards available under the Plan, the Committee may, subject to this
Section 11, make any adjustments to the Plan and/or Awards it deems appropriate.

 

12. No Rights to Employment.

The Plan shall not confer upon any Participant any right with respect to
continuation of employment with the Company, nor shall it interfere in any way
with his or her right or the Company’s right to terminate his or her employment
at any time, with or without cause.

 

13. No Assignment.

Except as otherwise required by applicable law, any interest, benefit, payment,
claim or right of any Participant under the Plan shall not be sold, transferred,
assigned, pledged, encumbered or hypothecated by any Participant and shall not
be subject in any manner to any

 

5



--------------------------------------------------------------------------------

claims of any creditor of any Participant or beneficiary, and any attempt to
take any such action shall be null and void. During the lifetime of any
Participant, payment of an Award shall only be made to such Participant.
Notwithstanding the foregoing, the Committee may establish such procedures as it
deems necessary for a Participant to designate a beneficiary to whom any amounts
would be payable in the event of any Participant’s death.

 

14. Legal Construction.

(a) Gender, Number and References. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural. Any
reference in the Plan to a Section of the Plan either in the Plan or to an act
or code or to any section thereof or rule or regulation thereunder shall be
deemed to refer to such Section of the Plan, act, code, section, rule or
regulation, as may be amended from time to time, or to any successor Section of
the Plan, act, code, section, rule or regulation.

(b) Severability. If any one or more of the provisions contained in this Plan,
or any application thereof, shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and all other applications thereof shall not in any way be
affected or impaired thereby. This Plan shall be construed and enforced as if
such invalid, illegal or unenforceable provision has never comprised a part
hereof, and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the invalid, illegal or unenforceable
provision or by its severance herefrom. In lieu of such invalid, illegal or
unenforceable provisions there shall be added automatically as a part hereof a
provision as similar in terms and economic effect to such invalid, illegal or
unenforceable provision as may be possible and be valid, legal and enforceable.

(c) Requirements of Law. The granting of Awards and the issuance of cash or
Shares under the Plan shall be subject to all applicable laws and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

(d) Unfunded Plan. Awards under the Plan will be paid from the general assets of
the Company, and the rights of Participants under the Plan will be only those of
general unsecured creditors of the Company.

(e) Governing Law. To the extent not preempted by federal law, the Plan shall be
construed in accordance with and governed by the laws of the State of
California, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Plan to the
substantive law of another jurisdiction.

(f) Non-Exclusive Plan. Neither the adoption of the Plan by the Board nor its
submission to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or a committee thereof to
adopt such other incentive arrangements as it may deem desirable.

 

6



--------------------------------------------------------------------------------

(g) Code Section 409A Compliance. To the extent applicable, it is intended that
this Plan and any Awards granted hereunder comply with the requirements of
Section 409A of the Code and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Section 409A”). Any provision that would cause
the Plan or any Award granted hereunder to fail to satisfy Section 409A shall
have no force or effect until amended to comply with Section 409A, which
amendment may be retroactive to the extent permitted by Section 409A.

 

7